
	

113 HR 544 IH: Letting Insurance Benefit Everyone Regardless of Their Youth (LIBERTY) Act
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 544
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Matheson, Mr. Cassidy,
			 Mr. Boustany,
			 Mr. Walden,
			 Mr. Jones,
			 Mr. Rogers of Michigan,
			 Mr. Roe of Tennessee,
			 Mr. Hall, Mrs. Blackburn, Mr.
			 Johnson of Ohio, Mr.
			 Terry, and Mr. Rokita)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXVII of the Public Health Service Act to
		  change the permissible age variation in health insurance premium
		  rates.
	
	
		1.Short titleThis Act may be cited as the
			 Letting Insurance Benefit Everyone
			 Regardless of Their Youth (LIBERTY) Act.
		2.Change in permissible
			 age variation in health insurance premium rates
			(a)In
			 generalSection
			 2701(a)(1)(A)(iii) of the Public Health Service Act (42 U.S.C.
			 300gg(a)(1)(A)(iii)), as inserted by section 1201(4) of Public Law 111–148, is
			 amended by striking 3 to 1 for adults (consistent with section
			 2707(c)) and inserting 5 to 1 for adults (consistent with
			 section 2707(c)) or such other ratio for adults (consistent with section
			 2707(c)) as the State involved may provide.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply as if it
			 was included in the enactment of Public Law 111–148.
			
